DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/18/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamaal R. Jordan (Reg. No. 67,236) on 06/02/2022.

The application has been amended as follows: 
5. (Currently amended) The luminaire of claim 1, further comprising a second electrical component, the second electrical component comprising  a continuous electrical board extending along a substantial portion of the length of the housing.

Allowable Subject Matter
1.         Claims 1, 2, 5-12, and 15-21 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claims 1, 12, and 19 and a persuasive argument by the applicant (Remarks/Arguments dated 03/18/2022, pgs. 7-12). Specifically, arguments regarding the difference between the prior arts and the limitation “at least a portion of a driver being disposed on the inner surface of the housing at a location opposite a section of the outer surface of the housing between the fins, a reduced thickness of the housing being located at the section of the outer surface between the fins” as recited in claim 1; “clips securing the electrical board to the housing whereby fasteners attaching the clips to the housing extend vertically through the clips and into the housing to secure the clips to the housing when the longitudinal axis of the housing is oriented parallel to horizontal”, as recited in claim 12; and “at least one of a tensile strength filler to improve tensile strength and an impact strength filler to improve impact strength” as recited in claim 19. 
Dependent claims 2, 5-11, 15-18, 20, and 21  are allowed by virtue of their dependency from allowed claims 1, 12, and 19.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875